Citation Nr: 0430393	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  98-10 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk






INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran an increased 
evaluation for his service-connected right knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Since the most recent supplemental statement of the case was 
issued, the veteran submitted a February 2004 private medical 
report regarding the veteran's right knee.  The RO has not 
had the opportunity to review this evidence in conjunction 
with the veteran's claim, and the veteran did not submit a 
waiver of initial review of this evidence by the RO.  In view 
of this fact, additional development is required.  

The February 2004 private medical report by Dr. G. indicates 
that the veteran's right knee disability may have increased 
in severity since the last VA examination in November 2002.  
The Board is of the opinion that a contemporaneous VA 
examination would be of assistance in evaluating the 
veteran's right knee disability.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all private medical records and 
VA medical records that are not of record 
and pertain to treatment for the 
veteran's service-connected right knee 
disability from September 2002 to the 
present.  After obtaining the necessary 
waivers, the RO should obtain any 
outstanding records and associate them 
with the veteran's claims file.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by an 
orthopedist to evaluate the severity of 
the veteran's service-connected right 
knee disability.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  In addition to x-ray 
studies, any other specialized tests 
deemed necessary should be performed.  It 
is requested that the orthopedist include 
range of motion testing.  The examiner 
should indicate the presence or absence 
of instability and/or subluxation.  If 
either condition exists, the examiner 
should indicate whether the instability 
and/or subluxation is slight, moderate, 
or severe.  Additionally, the orthopedist 
should be requested to determine whether 
the right knee disability results in 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.  DeLuca 
v. Brown, 8 Vet. App. 202, 205 (1995).  
The examination should include a complete 
rationale for the opinions expressed.

3.  Thereafter, the RO should 
readjudicate the veteran's claim to 
include consideration of all the evidence 
received since the last supplemental 
statement of the case was issued.  
Additionally, the RO should include 
consideration of whether separate ratings 
are warranted for arthritis of the right 
knee, if appropriate, pursuant to VA 
General Counsel opinion, VAOPGCPREC 23-97 
(7/1/97) and flexion and extension of the 
knee.  VAOPGCPREC 009-04 (9/17/04).  If 
the benefit sought on appeal is not 
granted, the appellant should be provided 
with a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




